             Case 2:16-cr-00451-ES Document 35 Filed 04/20/20 Page 1 of 2 PageID: 76
                                     UNITED STATES DISTRICT COURT
                                             PROBATION OFFICE
                                        DISTRICT OF NEW JERSEY
    SUSAN M. SMALLEY, ESQ.                                                             U.S. COURTHOUSE
   CHIEF U.S. PROBATION OFFICER                                                         50 WALNUT ST.
                                                  April 20, 2020                           ROOM 1001
  SUZANNE GOLDA-MARTINEZ                                                               NEWARK, NJ 07102
SUPERVISING U.S. PROBATION OFFICER                                                        (973) 645-6161
                                                                                       FAX: (973) 645-2155
        ELISA MARTINEZ
SUPERVISING U.S. PROBATION OFFICER                                                     www.njp.uscourts.gov



        Honorable Esther Salas
        United States District Judge
        Martin Luther King Jr. Federal Building
        PO Box 0999
        Newark, New Jersey 07102-0999

                                                            RE: Serap Basci
                                                            Dkt. No. 16-CR-00451
                                                            Request for Waiver of Community
                                                            Service Hours

        Dear Judge Salas:

        On August 15, 2017, the offender was sentenced by Your Honor to a three-year probation term for
        Conspiracy to Commit Wire Fraud, a violation of 18 U.S.C. §§ 1349 and 1343. Conditions of her
        probation included 300 hours of community service, mental health treatment, and occupational
        restrictions. Basci’s supervision is scheduled to expire on August 8, 2020.

        The offender has been performing her community service at Oasis, A Haven for Women and
        Children, located in Paterson, New Jersey. In February 2019, the offender reported that her
        mother’s health had begun to decline as a result chronic obstructive pulmonary disorder (COPD),
        and that the offender would be caring the sole caretaker for her mother going forward. Basci
        advised that her care for her mother would adversely affect her ability to perform community
        service during the trying time. Basci attempted to move her mother to Turkey to live out the
        remainder of her life, but had to bring her back due to unstable care with health aides. The
        offender’s mother passed away on February 1, 2020. Further, Basci is currently five months
        pregnant and scheduled to have her first child in the first week of August. She last performed
        community service in March of 2019.

        To date, Basci has performed approximately 212 hours of community service, and owes 88 more
        hours. Due to her high-risk pregnancy, as well as the current COVID-19 pandemic, the U.S.
        Probation Office is respectfully requesting the offender be excused from her remaining hours of
        community service.
      Case 2:16-cr-00451-ES Document 35 Filed 04/20/20 Page 2 of 2 PageID: 77
                                                                                      Page 2


If Your Honor approves of the request, please endorse below. Please contact me at (973) 986-
3771, or marqwuese_bayne@njp.uscourts.gov if there are any further questions or concerns.

                                                 Respectfully submitted,

                                                 SUSAN M. SMALLEY, Chief
                                                 U.S. Probation Officer

                                                 Marqwuese Bayne
                                                 By: Marqwuese Bayne
                                                     Senior U.S. Probation Officer

/mb

(X) Request Approved

( ) Request Denied




           ______________________________
           Honorable Esther Salas
           United States District Court Judge

           Date: 4/20/2020
